DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-15 are pending wherein claims 1-11 are currently under examination and claims 12-15 are withdrawn from further consideration pursuant 37 CFR 1.142(b) as being drawn to a non-elected method of making a titanium alloy composition. Applicant’s election of claims 1-11 was made without traverse in the response filed on April 2, 2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Redden (CA 974095 A1).
In regard to claim 1, Redden (CA ‘095) discloses titanium alloys having compositions relative to that of the instant invention as set forth below (abstract and pages 1-2). 
Element
Instant Claim 
(weight percent)
Redden (CA ‘095)
(weight percent)
Overlap
Al
5.1 – 6.1 
3 – 7 
5.1 – 6.1 
Sn
2.2 – 3.2 
1 – 3 
2.2 – 3 
Zr
1.8 – 3.1
1 – 4 
1.8 – 3.1 
Element
Instant Claim 
(weight percent)
Redden (CA ‘095)
(weight percent)
Overlap
Mo
3.3 – 4.3 
2 – 6 
3.3 – 4.3 
Cr
3.3 – 4.3 
2 – 6 
3.3 – 4.3 
O
0.06 – 0.15
0 – about 0.2
0.06 – 0.15 
Si
0.03 – 0.20 
0 – about 0.5
0.03 – 0.2 
Fe
0 – 0.30
0
0
Ti
Balance
Balance
Balance


The Examiner notes that the amounts of aluminum, tin, zirconium, molybdenum, chromium, oxygen, silicon and iron for the titanium base alloys disclosed by Redden (CA ‘095) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of aluminum, tin, zirconium, molybdenum, chromium, oxygen, silicon and iron from the amounts disclosed by Redden (CA ‘095) because Redden (CA ‘095) discloses the same utility throughout the disclosed ranges. 
With respect to the “comprising” transitional language in claim 1, this recitation renders the claim open to additional unrecited elements. MPEP 2111.03. However, Redden (CA ‘095) does not require the presence of elements beyond what is specified in the claim. 
In regard to claim 2, Redden (CA ‘095) discloses titanium alloys having compositions relative to that of the instant invention as set forth below (abstract and pages 1-2). 
Element
Instant Claim 
(weight percent)
Redden (CA ‘095)
(weight percent)
Overlap
Al
5.1 – 6.1 
3 – 7 
5.1 – 6.1 
Sn
2.2 – 3.2 
1 – 3 
2.2 – 3 
Zr
2.1 – 3.1
1 – 4 
2.1 – 3.1 
Mo
3.3 – 4.3 
2 – 6 
3.3 – 4.3 
Cr
3.3 – 4.3 
2 – 6 
3.3 – 4.3 
O
0.08 – 0.15
0 – about 0.2
0.08 – 0.15 
Si
0.03 – 0.11
0 – about 0.5
0.03 – 0.11 
Fe
0 – 0.30
0
0
Ti
Balance
Balance
Balance



The Examiner notes that the amounts of aluminum, tin, zirconium, molybdenum, chromium, oxygen, silicon and iron for the titanium base alloys disclosed by Redden (CA ‘095) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of aluminum, tin, zirconium, molybdenum, chromium, oxygen, silicon and iron from the amounts disclosed by Redden (CA ‘095) because Redden (CA ‘095) discloses the same utility throughout the disclosed ranges. 
With respect to the “comprising” transitional language in claim 2, this recitation renders the claim open to additional unrecited elements. MPEP 2111.03. However, Redden (CA ‘095) does not require the presence of elements beyond what is specified in the claim. 
In regard to claim 3, Redden (CA ‘095) discloses titanium alloys having compositions relative to that of the instant invention as set forth below (abstract and pages 1-2). 
Element
Instant Claim 
(weight percent)
Redden (CA ‘095)
(weight percent)
Overlap
Al
5.6 – 5.8 
3 – 7 
5.8 – 5.8 
Sn
2.5 – 2.7 
1 – 3 
2.5 – 2.7 
Zr
2.6 – 2.7
1 – 4 
2.6 – 2.7
Mo
3.8 – 4.0
2 – 6 
3.8 – 4.0 
Cr
3.7 – 3.8 
2 – 6 
3.7– 3.8 
O
0.08 – 0.14
0 – about 0.2
0.08 – 0.14
Si
0.03 – 0.05
0 – about 0.5
0.03 – 0.05 
Fe
0 – 0.06
0
0
Ti
Balance
Balance
Balance


The Examiner notes that the amounts of aluminum, tin, zirconium, molybdenum, chromium, oxygen, silicon and iron for the titanium base alloys disclosed by Redden (CA ‘095) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the 
With respect to the “comprising” transitional language in claim 3, this recitation renders the claim open to additional unrecited elements. MPEP 2111.03. However, Redden (CA ‘095) does not require the presence of elements beyond what is specified in the claim. 
	In regard to claim 4, Redden (CA ‘095) does not require the presence of nitrogen, carbon, hydrogen, niobium, tungsten, hafnium, nickel, gallium, antimony, vanadium, tantalum, manganese cobalt or copper and therefore reads on the claim. 
	With respect to the recitation “wherein the titanium alloy comprises an aluminum equivalent value of at least 6.9 and a molybdenum equivalent value of 7.4 to 12.8, and exhibits an ultimate tensile strength of at least 150 ksi at 316⁰C” in claim 5, Redden (CA ‘095) discloses titanium base alloys such as one having 5.7 weight percent aluminum, 2.7 weight percent zirconium, 2.7 weight percent tin, 0.1 weight percent oxygen, 4 weight percent molybdenum, and 3.75 weight percent chromium and such an alloy would have an aluminum equivalent value of 8.05 and a molybdenum equivalent value of 8.69 which would be within the claimed ranges of the aluminum equivalent and molybdenum equivalent. Additionally, since Redden (CA ‘095) discloses substantially similar compositions, the claimed ultimate tensile strength of at least 150 ksi at 316⁰C would be expected. MPEP 2112.01 I. 
With respect to the recitation “wherein the titanium alloy comprises an aluminum equivalent value of at least 6.9 and a molybdenum equivalent value of 7.4 to 12.8, and exhibits a yield strength of at least 130 ksi at 316⁰C” in clam 6, Redden (CA ‘095) discloses titanium base alloys such as one having 5.7 weight percent aluminum, 2.7 weight percent zirconium, 2.7 weight percent tin, 0.1 weight percent oxygen, 4 weight percent molybdenum, and 3.75 weight percent chromium and such an alloy would have an aluminum equivalent value of 8.05 and a molybdenum equivalent value of 8.69 which would be 
With respect to the recitation “wherein the titanium alloy comprises an aluminum equivalent value of at least 6.9 and a molybdenum equivalent value of 7.4 to 12.8, and exhibits a time to 0.2% creep strain of no less than 86 hours at 427⁰C under a load of 80 ksi” in claim 7, Redden (CA ‘095) discloses titanium base alloys such as one having 5.7 weight percent aluminum, 2.7 weight percent zirconium, 2.7 weight percent tin, 0.1 weight percent oxygen, 4 weight percent molybdenum, and 3.75 weight percent chromium and such an alloy would have an aluminum equivalent value of 8.05 and a molybdenum equivalent value of 8.69 which would be within the claimed ranges of the aluminum equivalent and molybdenum equivalent. Additionally, since Redden (CA ‘095) discloses substantially similar compositions, the claimed time to 0.2% creep strain of no less than 86 hours at 427⁰C under a load of 60 ksi would be expected. MPEP 2112.01 I. 
With respect to the recitation “wherein the titanium alloy comprises an aluminum equivalent value of 6.9 to 9.5 and a molybdenum equivalent value of 7.4 to 12.8, and exhibits an ultimate tensile strength of at least 150 ksi at 316⁰C” in claim 8, Redden (CA ‘095) discloses titanium base alloys such as one having 5.7 weight percent aluminum, 2.7 weight percent zirconium, 2.7 weight percent tin, 0.1 weight percent oxygen, 4 weight percent molybdenum, and 3.75 weight percent chromium and such an alloy would have an aluminum equivalent value of 8.05 and a molybdenum equivalent value of 8.69 which would be within the claimed ranges of the aluminum equivalent and molybdenum equivalent. Additionally, since Redden (CA ‘095) discloses substantially similar compositions, the claimed ultimate tensile strength of at least 150 ksi at 316⁰C would be expected. MPEP 2112.01 I. 
With respect to the recitation “wherein the titanium alloy comprises an aluminum equivalent value of 8.0 to 9.5 and a molybdenum equivalent value of 7.4 to 12.8, and exhibits a yield strength of at 
With respect to the recitation “wherein the titanium alloy comprises an aluminum equivalent value of 8.0 to 9.5 and a molybdenum equivalent value of 7.4 to 12.8, and exhibits a time to 0.2% creep strain of no less than 86 hours at 427⁰C under a load of 60 ksi” in claim 10, Redden (CA ‘095) discloses titanium base alloys such as one having 5.7 weight percent aluminum, 2.7 weight percent zirconium, 2.7 weight percent tin, 0.1 weight percent oxygen, 4 weight percent molybdenum, and 3.75 weight percent chromium and such an alloy would have an aluminum equivalent value of 8.05 and a molybdenum equivalent value of 8.69 which would be within the claimed ranges of the aluminum equivalent and molybdenum equivalent. Additionally, since Redden (CA ‘095) discloses substantially similar compositions, the claimed time to 0.2% creep strain of no less than 86 hours at 427⁰C under a load of 60 ksi would be expected. MPEP 2112.01 I. 
With respect to the recitation “made by a process comprising: solution treating the titanium alloy at 800⁰C to 860⁰C for 4 hours; cooling the titanium alloy to ambient temperature at a rate depending on a cross-sectional thickness of the titanium alloy; aging the titanium alloy at 620⁰C to 650⁰C for 8 hours; and air cooling the titanium alloy” in claim 11, Redden (CA ‘095) discloses double solution heat treating at about 1550⁰F (about 843⁰C) for 4 hours, rapidly cooling with water quench or fan air and then heating to about 1475⁰F (about 801⁰C) for 4 hours prior to rapid cooling and aging at 1100⁰F (593⁰C) (page 8). Even though product-by-process claims are limited by and defined by the In re Thorpe 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 4-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-11 of U.S. Patent No. 10,913,991.
In regard to instant claim 1, claim 1 of U.S. Patent No. 10,913,991 teaches titanium base alloys having compositions relative to that of the instant invention as set forth below.
Element
Instant Claim
(weight percent)
U.S. Patent No. 10,913,991
(weight percent)
Overlap
Al
5.1 – 6.1 
5.5 – 6.5 
5.5 – 6.1 
Sn
2.2 – 3.2 
1.9 – 2.9 
2.2 – 2.9 
Zr
1.8 – 3.1 
1.8 – 3.0 
1.8 – 3.0 
Mo
3.3 – 4.3 
4.5 – 5.5 
-
Cr
3.3 – 4.3 
4.2 – 5.2
4.2 – 4.3 
O
0.08 – 0.15 
0.08 – 0.15 
0.08 – 0.15 
Si
0.03 – 0.20 
0.03 – 0.20
0.03 – 0.20 
Fe
0 – 0.30
greater than 0 – 0.30
greater than 0 – 0.30
Ti
Balance
Balance
Balance


The Examiner notes that the amounts of aluminum, tin, zirconium, chromium, oxygen, silicon and iron disclosed in claim 1 of U.S. Patent No. 10,913,991 overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of aluminum, tin, zirconium, chromium, oxygen, silicon and iron from the amounts disclosed in claim 1 of U.S. Patent 
With respect to the claimed range of molybdenum, the Examiner notes that the amount of 4.5 weight percent disclosed in U.S. Patent No. 10,913,991 would be close enough to 4.3 weight percent as claimed to establish prima facie obviousness. MPEP 2144.05 I. 
In regard to instant claim 4, claim 4 of U.S. Patent No. 10,913,991 discloses wherein the alloys further comprises 0 to 0.05 weight percent nitrogen; 0 to 0.05 weight percent carbon; 0 to 0.015 weight percent hydrogen; and 0 up to 0.1 each of niobium, tungsten, hafnium, nickel, gallium, antimony, vanadium, tantalum, manganese, cobalt and copper. 
In regard to instant claims 5-10, claims 5-10 of U.S. Patent No. 10,913,991 discloses the same aluminum equivalents, molybdenum equivalents, ultimate tensile strengths, yield strengths and time to 0.2% creep strain as in the instant claims and read on the instant claims. 
In regard to instant claim 11, claim 11 of U.S. Patent No. 10,913,991 discloses the same product-by-process claim as in the instant invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JESSEE R ROE/              Primary Examiner, Art Unit 1796